Citation Nr: 1032685	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to October 1978.

This claim comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision, issued in December 2005, by 
the VA RO in Waco, Texas, which confirmed and continued a 
noncompensable (0 percent) rating for service connected left ear 
hearing loss.

In February 2009, the Board remanded the claim for additional 
development and adjudicative action.  The Board finds that the 
remand order has been substantially complied with and the appeal 
is ready for review. See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The the issue of entitlement to service connection for right ear 
hearing loss has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
Appellant's Brief dated in August 2010.  Therefore, the Board 
does not have jurisdiction over it and it is referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran has Level VIII hearing acuity in the left ear based 
on the April 2010 VA audiometric examination.  The nonservice-
connected right ear is assigned a Roman numeral designation of I.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt 
of a complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 
 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA notice 
letter to the Veteran in September 2005.  The content of the 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The requirements of the VCAA also 
include notice of a disability rating and an effective date for 
award of benefits if service connection is granted. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date in a 
March 2006 letter and the claim was readjudicated in May 2010.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.   VA 
examinations were performed in 2005 and 2010 in order to obtain 
medical evidence as to the extent of the service-connected left 
ear hearing loss.  The examiners reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
service-connected disability, and recorded pertinent examination 
findings.  The Board finds that the report of each of these 
evaluations is adequate for rating purposes, as each addresses 
the applicable rating criteria related to the Veteran's service-
connected left ear hearing loss and provides sufficient evidence 
for VA to make a decision on the claim on appeal.  The Board 
finds that the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no 
identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Where entitlement to compensation has already been established 
and an increase in the severity of the disability is at issue, as 
in this case, "the relevant temporal focus . . . is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim." Hart v. Mayfield, 21 Vet. App. 505, 509-
10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), it was observed that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

According to a June 1979 rating decision, the RO granted service 
connection for high frequency hearing loss of the left ear rated 
as noncompensable.  In August 2005, the Veteran filed an informal 
claim seeking an increased rating for his service-connected left 
ear hearing loss.  The November 2005 rating decision continued 
the noncompensable rating for under the provisions of Diagnostic 
Code 6100.  

DC 6100 sets out the criteria for evaluating hearing impairment 
using puretone threshold averages and speech discrimination 
scores.  Numeric designations are assigned based upon a 
mechanical use of tables found in 38 C.F.R. § 4.85; there is no 
room for subjective interpretation.  See Acevedo-Escobar v. West, 
12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, and then the designations are matched with 
Table VII to find the percentage evaluation to be assigned for 
the hearing impairment.  To evaluate the degree of disability for 
service-connected hearing loss, the Rating Schedule establishes 
11 auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Table VIA will be used, which 
assigns a Roman numeral designation solely on the puretone 
threshold average, when the examiner certifies that use of the 
speech discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, etc. 38 
C.F.R. § 4.85(c).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of § 3.383 of this chapter. 38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of 
hearing loss which are identified, as when each of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz is 55 decibels or 
more, or when the puretone threshold is 30 decibels or less at 
1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

In conjunction with his claim for increase, the Veteran underwent 
VA examinations in October 2005 and April 2010.  On the 
authorized audiological evaluation in October 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
30
35
25
15
LEFT
25
55
70
85
105

The average puretone threshold for the right ear was 26 decibels.  
The average puretone threshold for the left ear was 79 decibels.  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 68 in the left ear.  

(CONTINUED ON NEXT PAGE)






On the authorized audiological evaluation in April 2010, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
35
40
35
25
LEFT
45
65
70
90
105

The average puretone threshold for the right ear was 34 decibels.  
The average puretone threshold for the left ear was 83 decibels.  
Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 64 in the left ear.  

The paired organ rule is not for application, and the nonservice-
connected right ear is assigned a Roman numeral designation of I.  
See 38 C.F.R. §§ 3.383, 4.85(f). This corresponds to a zero 
percent rating under Diagnostic Code 6100.  The Veteran's left 
ear hearing loss is a Level VI impairment based on pure tone 
threshold averages and speech recognition scores from the October 
2005 VA audiological examination and is a Level VIII based on the 
pure tone threshold averages and speech recognition scores from 
the April 2010 VA audiological examination.  However, the Board 
must next consider the Veteran's left ear hearing loss disability 
under 38 C.F.R. § 4.86.

The Veteran's left ear hearing loss, which has puretone 
thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 
Hz, is considered an exceptional pattern of hearing impairment.  
As such, Table VIA may be used.  Applying the Veteran's puretone 
threshold average from each VA audiological examination to Table 
VIA, the Veteran's left ear is shown to be a Level VII 
impairment.  Since using Table VIA results in VII, which is lower 
than the VIII which results from the application of Table VI 
based on the April 2010 audiometric readings, the use of Table 
VIA is not for application in this case.  

Applying the criteria from Table VI to Table VII, a 
noncompensable evaluation is derived by intersecting the 
Veteran's right ear Level I impairment with the Veteran's left 
ear Level VIII impairment, the higher numeral shown on the April 
2010 examination.  Therefore, based on the forgoing, the Board 
finds that a compensable evaluation is not warranted for any time 
on appeal.

The Board has considered the Veteran's contentions.  His 
assertions of hearing difficulty are insufficient to establish 
entitlement to a higher evaluation for left ear hearing loss 
because "disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
The fact that his hearing acuity is less than optimal does not by 
itself establish entitlement to a higher rating.  To the 
contrary, it is clear from the Rating Schedule that higher 
ratings can be awarded only when loss of hearing has reached a 
specified measurable level.  That level of disability has not 
been demonstrated in the present case.  Therefore, a 
noncompensable evaluation is entirely appropriate for his left 
ear hearing loss during the entire time period on appeal.

Again, it is noted that the mandates of Hart v. Mansfield, 21 
Vet. App. 505 (2007), wherein the Court held that "staged 
ratings are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings" have been considered.  Nonetheless, the Board 
finds that "staged ratings" are not appropriate in this case.

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand clearly 
establishes that a compensable evaluation for left ear hearing 
loss is not warranted.  As such, the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
higher evaluation for left ear hearing loss, and the claim is 
denied.  In reaching this determination, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

The Board observes that the Veteran now appears to meet the 
criteria for a hearing loss disability on the right.  See 38 
C.F.R. § 3.385.  As indicated above, his raised claim for service 
connection for right ear hearing loss has been referred to the RO 
for the appropriate action.  The Board acknowledges that 
consideration of both ears as service-connected versus one ear 
could potentially change the evaluation.  Based on the 
examination findings, however, even if the right ear was service-
connected, it would still be assigned a Roman numeral I.  Either 
way, the Veteran's hearing loss remains noncompensable and the 
Board does not find any basis for deferring the issue currently 
on appeal.

Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321.  The Court has set out a three-part test, 
based on the language of 38 C.F.R. § 3.321(b)(1), for determining 
whether a veteran is entitled to an extra- schedular rating: (1) 
the established schedular criteria must be inadequate to describe 
the severity and symptoms of the claimant's disability; (2) the 
case must present other indicia of an exceptional or unusual 
disability picture, such as marked interference with employment 
or frequent periods of hospitalization; and (3) the award of an 
extra-schedular disability rating must be in the interest of 
justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's level of hearing loss is 
contemplated in the rating criteria.  In addition, there exists 
no evidence that, due exclusively to the Veteran's service-
connected left ear hearing loss, he has experienced the marked 
interference with employment and/or frequent periods of 
hospitalization necessary to render impractical the application 
of the regular schedular standards, thereby necessitating 
referral to the Director, VA Compensation and Pension Service for 
consideration of an extraschedular rating.  


ORDER

A compensable rating for left ear hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


